USCA4 Appeal: 20-1101      Doc: 32         Filed: 08/26/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 20-1101


        EYAD ASI,

                            Plaintiff - Appellant,

                     v.

        INFORMATION MANAGEMENT GROUP, INC.,

                            Defendant - Appellee.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        Stephanie A. Gallagher, District Judge. (1:18-cv-03161-SAG)


        Submitted: July 14, 2022                                          Decided: August 26, 2022


        Before RICHARDSON and QUATTLEBAUM, Circuit Judges, and FLOYD, Senior
        Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Eyad Asi, Appellant Pro Se. Judith Gibson Cornwell, Jeffrey Martin Schawber, STEIN
        SPERLING BENNETT DEJONG DRISCOLL PC, Rockville, Maryland, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 20-1101      Doc: 32         Filed: 08/26/2022     Pg: 2 of 2




        PER CURIAM:

               Eyad Asi appeals the district court’s order granting summary in favor of Information

        Management Group, Inc. (“IMG”) in Asi’s action alleging IMG retaliated against him, in

        violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17, and

        42 U.S.C. § 1981. We have reviewed the record and find no reversible error. Accordingly,

        we affirm the district court’s order. See Asi v. Info. Mgmt. Grp., Inc., No. 1:18-cv-03161-

        SAG (D. Md. Dec. 31, 2019). We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                      AFFIRMED




                                                    2